DETAILED ACTION
The following is a first action on the merits of application serial no. 17/060335 filed 10/1/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 10/1/20 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use what is considered a generic placeholder, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
controller (generic placeholder) configured to switch a traveling mode……..” (function) in claim 1; and
-“a speed ratio controller (generic placeholder) configured to control a speed ration of the continuously variable transmission” (function) in claim 1.
-The term “controller” is well known in the computer processing art as being a structure pertaining to a computer or processor.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 1) a vehicle having an engine, a continuously variable transmission coupled to the engine and configured to transmit driving power of the engine to a drive wherein the controller is configured to switch the traveling mode to the first mode in a case where required driving power determined on a basis of an accelerator position is less than a first threshold, and switch the traveling mode to the second mode in a case where the required driving power is equal to or greater than the first threshold, and the speed ratio controller is configured to cause the ratio to change depending on a vehicle speed of the vehicle in a case where the required driving power is less than the first threshold and equal to or greater than a second threshold being set to a value less than the first threshold and in combination with the limitations as written in claim 1.
-(as to claim 3) a vehicle having an engine, a continuously variable transmission coupled to the engine and configured to transmit driving power of the engine to a drive wheel; an output clutch disposed between the transmission and the wheel; a drive motor coupled between the clutch and wheel; and circuitry configured to switch a traveling mode of the vehicle between a first traveling mode and a second traveling mode, the circuitry causing driving power of the motor to be transmitted to the wheel while releasing the clutch in the first mode and causing the driving power of the engine switch the traveling mode to the first mode in a case where required driving power determined on a basis of an accelerator position is less than a first threshold, switch the traveling mode to the second mode in a case where the required driving power is equal to or greater than the first threshold, control a speed ratio of the transmission, and cause the ratio of the transmission to change depending on a vehicle speed of the vehicle in a case where the required driving power is less than the first threshold and equal to or greater than a second threshold being set to a value less than the first threshold and in combination with the limitations as written in claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Hino et al 20070118266 describes a continuously variable transmission changing speed ratio based on a first and second acceleration drive force determination targets including an auxiliary machine (abstract);

-EP 1164315 describes a continuously variable transmission changing speed ratio based on multiple throttle position targets corresponding to acceleration requirements to determine multiple transmission modes ([0006] in specification); and
-JP 201497773 (IDS cited art) describes a continuously variable transmission changing speed ratio based on vehicle speed and accelerator parameters between traveling modes, but lacks changing the ratio based on the accelerator position being equal to or greater than a second threshold which is set less than the first threshold as recited in claims 1 and 3.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 30, 2021